In a child support proceeding pursuant to Family Court Act article 4, the father appeals (1) from an order of the Family Court, Kings County (Harper, J.), dated December 23, 2008, which denied his objections to so much of an order of the same court (La Freniere, S.M.), dated June 4, 2008, as, after a hearing, denied those branches of his motion which were to reduce his child support arrears to the sum of $500 and to reduce his child support obligation to the sum of $25 per month, and (2) from an order of the same court (La Freniere, S.M.), dated January 16, 2009, which, among other things, reinstated a prior support order of the same court dated April 21, 2002, obligating him to pay child support in the sum of $61 per week.
*765Ordered that the orders are affirmed, without costs or disbursements.
Contrary to the father’s contention, the evidence in the record was insufficient to establish that he was entitled to a $500 limit, on the accrual of total unpaid child support arrears pursuant to Family Court Act § 413 (1) (g) (see Matter of Conwell v Booth, 66 AD3d 773 [2009]; Matter of Telfer v Maher, 270 AD2d 494 [2000]). Further, the father failed to demonstrate that he was entitled to a reduction of his child support obligation to the sum of $25 per month (see Family Ct Act § 413 [1] [d]).
The father’s remaining contentions are not properly before this Court, as they were not raised in his objections to the Support Magistrate’s order dated June 4, 2008 (see Matter of Forman v Frost, 67 AD3d 908, 909 [2009]; Matter of Corr v Corr, 3 AD3d 567 [2004]). Covello, J.P., Miller, Dickerson and Belen, JJ., concur.